The State




                         Fourth Court of Appeals
                               San Antonio, Texas
                                Friday, February 27, 2015

                                  No. 04-14-00717-CR

                                Alfonso Carlos TAMEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2014-CRM-000389-D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER

      The Appellant’s motion to amend the Appellant’s brief is GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court